Affirmed and Memorandum Opinion filed August 8, 2019.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-18-00633-CV

  BECKY ANN ARAIZA, AS REPRESENTATIVE OF THE ESTATE OF
              ANA MARIE CAUDILLO, Appellant
                                      V.

LAWRENCE V. BUMB; I DON’T KNOW BAR; AND WARNER FAMILY,
                     L.L.C., Appellees

               On Appeal from the County Court at Law No. 2
                            Hays County, Texas
                     Trial Court Cause No. 17-0649-C

                 MEMORANDUM OPINION

      Appellant Becky Ann Araiza appeals a no-evidence summary judgment
dismissing her claims.   Araiza argues that the trial court erred in granting
appellees’ motions because she reached a rule 11 agreement settling the lawsuit,
and she is entitled to enforce the agreement. Because we conclude that Araiza
failed to prove an enforceable rule 11 agreement exists, we affirm the trial court’s
judgment.1

                                       Background

       Ana Marie Caudillo sued appellees Lawrence Bumb, I Don’t Know Bar, and
Warner Family, L.L.C. for injuries she allegedly sustained while on the premises
of I Don’t Know Bar. Caudillo passed away during the pendency of this suit, and
Araiza, as the representative of Caudillo’s estate, substituted as plaintiff.

       Appellees filed no-evidence summary judgment motions on Araiza’s claims.
In her response, Araiza did not address the merits of appellees’ summary judgment
arguments but instead contended that the court could not grant the requested relief
for an independent legal reason:         Caudillo previously settled her claims with
appellees. Araiza attached evidence in support of her argument that a settlement
agreement existed. Araiza also filed a motion to enforce the purported settlement
agreement under Texas Rule of Civil Procedure 11.2

       The trial court denied Araiza’s motion to enforce the settlement agreement
and granted summary judgment in favor of appellees.

       Araiza timely appealed.

                                         Analysis

       In a single issue, Arazia argues that the trial court erred in refusing to
enforce the parties’ rule 11 settlement agreement and in granting appellees’ no-
evidence summary judgment motions.

       1
        The Supreme Court of Texas transferred this case to our court from the Third Court of
Appeals. See Tex. Gov’t Code § 73.001. We are unaware of any conflict between Third Court
of Appeals precedent and that of this court on any relevant issue. See Tex. R. App. P. 41.3.
       2
      Araiza’s motion was entitled “First Supplemental Response to Defendants’ Motions for
Summary Judgment, and in the Alternative, Motion to Enforce Rule 11 Agreement.”

                                             2
      We review a summary judgment de novo. Travelers Ins. Co. v. Joachim,
315 S.W.3d 860, 862 (Tex. 2010). A no-evidence summary judgment motion is
essentially a motion for a pretrial directed verdict; it requires the nonmoving party
to present evidence raising a genuine issue of material fact supporting each
element contested in the motion. Tex. R. Civ. P. 166a(i); Timpte Indus., Inc. v.
Gish, 286 S.W.3d 306, 310 (Tex. 2009). A nonmovant may defeat a no-evidence
motion for summary judgment by arguing that the motion fails as a matter of law,
see Nelson v. SCI Tex. Funeral Servs., Inc., 484 S.W.3d 248, 253 (Tex. App.—
Eastland 2016), aff’d, 540 S.W.3d 539 (Tex. 2018), such as, like here, by arguing
that a settlement of the parties’ dispute precludes the court from granting the relief
requested in the motion, see Yellowe v. Wilson, No. 01-10-00764-CV, 2011 WL
6015676, at *3 (Tex. App.—Houston [1st Dist.] Dec. 1, 2011, no pet.) (mem. op.).

      We review a trial court’s decision regarding enforcement of a settlement
agreement for an abuse of discretion. See Riggins v. Hill, No. 14-09-00495-CV,
2011 WL 5248347, at *7-8 (Tex. App.—Houston [14th Dist.] Nov. 3, 2011, pet.
denied) (mem. op.); Staley v. Herblin, 188 S.W.3d 334, 336 (Tex. App.—Dallas
2006, pet. denied). Under this familiar standard, we determine whether the trial
court acted without reference to any guiding rules and principles. Sampson v.
Ayala, No. 14-08-01002-CV, 2010 WL 1438932, at *4 (Tex. App.—Houston [14th
Dist.] Apr. 13, 2010, no pet.) (mem. op.). A trial judge has no discretion in
determining what the law is or in applying the law to the facts of a case. Id.

      Texas Rule of Civil Procedure 11, “Agreements to Be in Writing,” provides:

      Unless otherwise provided in these rules, no agreement between
      attorneys or parties touching any suit pending will be enforced unless
      it be in writing, signed and filed with the papers as part of the record,
      or unless it be made in open court and entered of record.



                                          3
Tex. R. Civ. P. 11. Settlement agreements must satisfy the requirements of rule 11
to be enforceable. See Kennedy v. Hyde, 682 S.W.2d 525, 528-29 (Tex. 1984).

      As evidence of the purported rule 11 agreement, Araiza attached:

          An email from defense counsel to Caudillo’s attorney, stating that
           “This will confirm the settlement of this entire matter for the
           confidential amount of [$xxx]. . . . Please confirm plaintiff[’]s
           agreement to these terms.”
          An email from defense counsel to Caudillo’s attorney, attaching a
           draft settlement agreement/release and a Medicare information form,
           both requiring Caudillo’s signature.
          The draft settlement agreement/release, which is unsigned by
           Caudillo.
          The Medicare information form, which is neither completed nor
           signed by Caudillo.
          A series of emails between a paralegal for Caudillo’s attorney and
           defense counsel. The paralegal stated, “Please find the signed and
           notarized Release.” In response, appellees’ attorney informed the
           paralegal that the forms needed to be signed by Caudillo herself or a
           guardian ad litem, indicating that someone other than Caudillo signed
           the release (which is not in our record). The paralegal then asked if
           appellees’ attorney “[w]ould . . . accept an Affidavit of Heirship
           signed by all the beneficiaries,” to which the attorney responded in the
           negative.
      There is nothing in the record establishing that Caudillo, or an agent acting
on her behalf, signed the proposed settlement agreement or otherwise assented to
the proposed agreement’s essential terms in writing. Although it appears that a
paralegal employed by Caudillo’s attorney sent appellees a signed release, the
record does not show that the release was signed by Caudillo or her agent.
Because the signed release is not part of our record, we have no way of
determining who signed the release and, if not Caudillo, whether that person had
actual or apparent authority to bind Caudillo to the release. See, e.g., Sylva v.

                                        4
Donisi, No. 01-03-00855-CV, 2004 WL 1848191, at *3 (Tex. App.—Houston [1st
Dist.] Aug. 19, 2004, no pet.) (mem. op.) (holding that written rule 11 agreement
was not valid because it was not signed by appellant or his counsel).         Even
assuming Caudillo or her agent signed the release, Araiza did not establish that
Caudillo or her agent agreed in full to all the proposed agreement’s terms in
addition to the release. Further, while Caudillo’s attorney could have signed on her
behalf, there is no evidence that Caudillo’s attorney signed or agreed in writing to
the rule 11 settlement agreement. Cf. Green v. Midland Mortg. Co., 342 S.W.3d
686, 691 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (attorney may execute
an enforceable rule 11 agreement on client’s behalf). Araiza also does not contend
that a settlement agreement was put on the record in open court.

      On this record, Araiza failed to establish that a valid and binding rule 11
settlement agreement exists between Caudillo and appellees. Accordingly, the trial
court did not abuse its discretion in refusing to enforce the alleged agreement, nor
did the court err in granting appellees’ motions for summary judgment. Because
Araiza does not alternatively challenge the grounds on which the trial court granted
summary judgment, we must affirm the court’s judgment. See Smith v. Smith, 541
S.W.3d 251, 260 (Tex. App.—Houston [14th Dist.] 2017, no pet.).

      We overrule Araiza’s sole issue on appeal.

                                    Conclusion

      We affirm the trial court’s judgment.




                                      /s/       Kevin Jewell
                                                Justice

Panel consists of Justices Wise, Jewell, and Hassan.
                                            5